





FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT




This First Amendment to Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of April   , 2013 (the “Effective Date”) by and among
PROVIDENCE HEALTH CARE, INC. and MID-STATE MEDICAL ENTERPRISES, INC.
(collectively, “Seller”), and WASH/GREENE, LLC, ATL/WARR, LLC, PROVIDENCE HR,
LLC, CLEARVIEW 310 PROPERTY HOLDINGS, LLC, BRYANT 134 PROPERTY HOLDINGS, LLC,
and PINEHILL 712 PROPERTY HOLDINGS, LLC (collectively, “Purchaser”).

WITNESSETH:

WHEREAS, Seller and Purchaser are parties to that certain Purchase and Sale
Agreement dated as of April 3, 2013 (the “Agreement”); and

WHEREAS, the parties desire to allow for a different closing schedule than
contemplated by the original Agreement and to provide for an increase in the
Deposit to allow for this changed closing schedule on the terms and conditions
set forth in this Amendment.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.

Recitals; Terms.  The foregoing recitals are true and correct and incorporated
into this Amendment as if fully set forth herein.  Capitalized but undefined
terms used in this Amendment shall have the meanings set forth in the Agreement.

2.

Closing Date; Multiple Closings Schedule.  The parties agree that the last
sentence of Section 2.5 of the Agreement is deleted in its entirety.  The
parties further agree that the Closing with respect to the Bryant Facility shall
occur on April 30, 2013.  Additionally, Seller acknowledges that, at the time of
this Amendment, Purchaser’s anticipated Closing schedule with respect to the
remaining Facilities is as follows:

FACILITY

Expected Closing

Sparta

Middle of May, 2013

Greene Point

Mid to late May , 2013

Pinehill

May 27, 2013

Warrenton

End of May, 2013

Thomaston

End of May-Mid June




Accordingly, the parties agree that the Closing Date shall be June 28, 2013,
provided, however, that Purchaser shall have the right to extend the Closing
Date to July 31, 2013 upon (i) written notice to Seller, and (ii) delivery of
Fifty Thousand and 00/100 Dollars ($50,000.00) (the “Extension Deposit”) to
Escrow Agent, which Extension Deposit shall be held and disbursed as part of the
Deposit in accordance with Section 2.6 of the Agreement.





337052_1/2887-150




--------------------------------------------------------------------------------







3.

Deposit.  Purchaser hereby agrees as follows with respect to the Deposit:  (i)
upon Closing of the Bryant Facility, Purchaser will increase the Deposit by an
additional One Hundred Thousand and 00/100s Dollars ($100,000.00), so that at
the Bryant Facility Closing the total Deposit will be Four Hundred Sixty
Thousand and 00/100s Dollars ($460,000.00); (ii) at each subsequent Closing
through and including Purchaser’s Closing on the Pinehill Facility, Purchaser
will make an additional deposit with the Escrow Agent of One Hundred Thousand
and 00/100s Dollars ($100,000.00); and (iii) no portion of the Deposit shall be
applied to the Purchaser Price unless and until the last Closing.

4.

Conflict; Ratification. To the extent that there is any conflict between the
terms of this Amendment and the Agreement, the terms of this Agreement shall
control.  Except to the extent amended hereby, Seller and Purchaser ratify and
confirm that all other terms and conditions of the Agreement remain in full
force and effect.

5.

Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, and all of which shall be taken to be one
and the same Amendment, for the same effect as if all parties hereto had signed
the same signature page, and an electronic PDF or facsimile copy of an executed
counterpart shall constitute the same as delivery of the original of such
executed counterpart. Any signature page of this Amendment (whether original,
PDF or facsimile) may be detached from any counterpart of this Amendment
(whether original, PDF or facsimile) without impairing the legal effect of any
signatures thereof and may be attached to another counterpart of this Amendment
(whether original, PDF or facsimile) identical in form hereto but having
attached to it one or more additional signature pages (whether original, PDF or
facsimile).

[Signatures on next page]

 





337052_1/2887-150

2




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party has caused this instrument to be executed as of
the date set forth hereinabove.

SELLER:




PROVIDENCE HEALTH CARE, INC.,

a Georgia corporation





By:_/s/ W. W. Kidd_______________

Name:

W.W. Kidd

Title:

CEO







MID-STATE MEDICAL ENTERPRISES, INC.,

a Georgia corporation







By:_/s/ W. W. Kidd_______________

Name:

W. W. Kidd

Title:

CEO






















[Signatures of parties continue on following page]








337052_1/2887-150

3




--------------------------------------------------------------------------------










PURCAHSER:




WASH/GREENE, LLC, a Georgia limited liability company










By:__/s/ Christopher F. Brogdon ___

      Christopher F. Brogdon, Manager







ATL/WARR, LLC, a Georgia limited liability company










By:__/s/ Christopher F. Brogdon ___

      Christopher F. Brogdon, Manager




PROVIDENCE HR, LLC, a Georgia limited liability company










By:__/s/ Christopher F. Brogdon ___

      Christopher F. Brogdon, Manager







CLEARVIEW 310 PROPERTY HOLDINGS, LLC, a Georgia limited liability company










By:__/s/ Christopher F. Brogdon ___

      Christopher F. Brogdon, Manager




BRYANT 134 PROPERTY HOLDINGS, LLC, a Georgia limited liability company










By:__/s/ Christopher F. Brogdon ___

      Christopher F. Brogdon, Manager







PINEHILL 712 PROPERTY HOLDINGS, LLC, a Georgia limited liability company










By:__/s/ Christopher F. Brogdon ___

      Christopher F. Brogdon, Manager











337052_1/2887-150

4


